     Case 2:20-cv-01467-RFB-EJY Document 18 Filed 01/19/21 Page 1 of 5




 1   THOMAS E. WINNER
     Nevada Bar No. 5168
 2   LARA L. MILLER
     Nevada Bar No. 12618
 3   WINNER & SHERROD
     1117 South Rancho Drive
 4   Las Vegas, Nevada 89102
     Phone (702) 243-7000
 5   Facsimile (702) 243-7059
     twinner@winnerfirm.com
 6   lmiller@winnerfirm.com

 7   Attorneys for Defendant
     GEICO Casualty Company
 8
                                   UNITED STATES DISTRICT COURT
 9
                                          DISTRICT OF NEVADA
10

11   JACQUELINE KOHLER, an individual,                    CASE NO.:2:20-cv-01467-RFB-EJY

12           Plaintiff,

13   vs.

14   GEICO CASUALTY COMPANY, a
     Foreign Corporation; DOES I-X, inclusive;
15   ROE CORPORATIONS I-X, inclusive,

16           Defendants.

17
              STIPULATION AND ORDER TO EXTEND DISCOVERY DEADLINES
18                               (FIRST REQUEST)
19
             Plaintiff, JACQUELINE KOHLER, by and through her attorneys, DEAVER CRAFTON,
20
     and Defendant, GEICO CASUALTY COMPANY, by and through its attorneys, WINNER &
21
     SHERROD, respectfully submit the following stipulation requesting a sixty (60) day extension
22
     of the current scheduling order deadlines pursuant to LR IA 6-1 and LR 26-3 and FRCP 26. This
23
     is the first stipulation to extend the discovery deadlines.
24
           I. INTRODUCTION
25
             This case involves a motor vehicle accident that occurred on February 15, 2019 between
26
     the vehicle of the tortfeasor and the vehicle that Plaintiff was operating, which was insured by
27
     Michael Douberley. At the time of the accident, Mr. Douberley was insured by a GEICO
28
                                                  Page 1 of 5
     Case 2:20-cv-01467-RFB-EJY Document 18 Filed 01/19/21 Page 2 of 5




 1   automobile policy with UIM Benefits. Following the accident, Plaintiff made a claim with

 2   GEICO for UIM benefits. GEICO extended an offer to resolve the claim, but the offer was not

 3   accepted. Instead, Plaintiff commenced the instant lawsuit on July 7, 2020, alleging breach of

 4   contract, breach of the covenant of good faith and fair dealing, bad faith, and violations of unfair

 5   claims practices. On August 6, 2020, Defendant GEICO filed its Notice of Petition of Removal

 6   and removed this matter to this Court. A Stipulated Discovery Plan and Scheduling Order was

 7   entered on September 21, 2020.

 8      II. DISCOVERY STATUS

 9          On September 22, 2020, the Court entered the Stipulated Discovery Plan and Scheduling

10   Order, which set the following deadlines:

11      •   Initial Disclosures: October 2, 2020
12      •   Discovery Cut Off: April 5, 2021
13      •   Motions to Amend Pleadings or Add Parties: January 5, 2021
14      •   Disclosure of Expert Witnesses: February 2, 2021
15      •   Rebuttal Expert Disclosures: March 2, 2021
16      •   Dispositive Motions: May 5, 2021.
17      •   Pretrial Order: June 4, 2021
18      •   Pretrial Disclosures: Thirty days before Trial as required by FRCP 26(a)(3)(B).
19      •   Extensions or Modifications or the Discovery Plan: No later than twenty-one (21) days
20          before the discovery cut-off date.

21      1. Discovery that has been completed to date

22              a. On October 2, 2020, Defendant served its FRCP 26(a)(1) Initial List of Witnesses

23                  and Documents.

24              b. On October 20, 2020, Defendant served Interrogatories and Requests for

25                  Production of Documents on Plaintiff.

26              c. On October 29, 2020, Plaintiff served her FRCP 26(a)(1) Initial List of Witnesses

27                  and Documents.

28
                                                 Page 2 of 5
     Case 2:20-cv-01467-RFB-EJY Document 18 Filed 01/19/21 Page 3 of 5




 1             d. On November 5, 2020, Defendant served the Notice of Taking Deposition of

 2                Plaintiff Jacqueline Kohler.

 3             e. On November 16, 2020, Defendant served Notice of Depositions Duces Tecum of

 4                the Custodian of Records of Allstate Insurance and Safeco Insurance.

 5             f. On November 20, 2020, Defendant served Notice of Deposition Duces Tecum of

 6                the Custodian of Records of Bristol West Insurance.

 7             g. On November 25, 2020, Plaintiff served responses to Defendant’s Interrogatories

 8                and Requests for Production of Documents.

 9             h. On November 30, 2020, Defendant served Notices of Vehicle Inspections for the

10                vehicles of Clayton Conrad Bennett, Michael Douberley, and Yordanos Sebhatu.

11             i. On December 9, 2020, Defendant served its First Supplement to FRCP 26(a)(1)

12                Initial List of Witnesses and Documents.

13             j. On December 17, 2020, Defendant conducted the referenced Vehicle Inspections.

14             k. On December 22, 2020, Defendant served Notice of Deposition Duces Tecum of

15                the Custodian of Records on the Nevada Prescription Monitoring Program.

16             l. On December 23, 2020, Defendant served its Second Supplement to FRCP

17                26(a)(1) Initial List of Witnesses and Documents.

18             m. On January 5, 2021, Defendant served its Third Supplement to FRCP 26(a)(1)

19                Initial List of Witnesses and Documents.

20             n. On January 6, 2021, Plaintiff served Interrogatories, Requests for Admissions,

21                and Requests for Productions of Documents on Defendant.

22             o. On January 6, 2021, Defendant served its Second Requests for Production of

23                Documents on Plaintiff.

24             p. Plaintiff responded to Defendant’s Second Requests for Production of Documents

25                on Plaintiff on January 14, 2021.

26      2. Discovery that remains to be completed

27             a. Defendant will respond to Plaintiff’s Interrogatories, Requests for Admissions,

28
                                                 Page 3 of 5
     Case 2:20-cv-01467-RFB-EJY Document 18 Filed 01/19/21 Page 4 of 5




 1                  and Requests for Productions of Documents within the appropriate deadline.

 2              b. Depositions of witnesses

 3              c. Expert disclosures

 4              d. Depositions of experts

 5              e. Additional written discovery

 6              f. Gathering of additional medical records and other documents

 7   Any other discovery that the parties deem necessary given the time allowed in the schedule.

 8      3. Pending Motions

 9          Defendant’s Motion for Partial Summary Judgment or, in the alternative, Motion to

10   Bifurcate Plaintiff’s extra-contractual cause of action is still pending before the Court.

11      III. REASONS WHY EXTENSION REQUIRED

12          This case involves a large volume of medical records and other documents. Plaintiff was

13   involved in a subsequent accident on June 16, 2019, which followed the instant accident by only

14   four months, thereby adding to the volume of medical records and documents involved in

15   discovery. Plaintiff’s deposition was originally scheduled for December of 2020, but at her

16   request, it was moved to January 25, 2021. The current expert disclosure deadline is presently

17   scheduled for February 2, 2021. The parties do not believe that this will afford the experts

18   sufficient time to consider Plaintiff’s deposition testimony in their opinions. Additionally, there

19   are still medical records and other documents that are outstanding which the experts need to

20   consider in formulating their initial opinions. The parties believe the additional sixty (60) days

21   will be sufficient to accomplish the discovery necessary. This request is being submitted in a

22   timely manner.

23      IV. PROPOSED SCHEDULE

24      •   Discovery Cut Off: June 4, 2021
25      •   Motions to Amend Pleadings or Add Parties: Deadline already passed and is now closed.
26      •   Disclosure of Expert Witnesses: April 5, 2021
27      •   Rebuttal Expert Disclosures: May 5, 2021
28
                                                  Page 4 of 5
     Case 2:20-cv-01467-RFB-EJY Document 18 Filed 01/19/21 Page 5 of 5




 1      •   Dispositive Motions: July 6, 2021
 2      •   Pretrial Order: August 5, 2021
 3      •   Pretrial Disclosures: Thirty days before Trial as required by FRCP 26(a)(3)(B).
 4      •   Extensions or Modifications or the Discovery Plan: No later than twenty-one (21) days
 5          before the discovery cut-off date.

 6          The parties believe that the sixty (60) day extension of the deadlines in discovery is

 7   necessary and appropriate to provide sufficient time to finish the remaining discovery. The

 8   parties also believe good cause is demonstrated by the recited facts and in support of the

 9   extension.

10          DATED this 19th day of January 2021.

11   DEAVER CRAFTON                                       WINNER & SHERROD

12

13   /s/ Brice Crafton       ______                        /s/ Lara L. Miller
     NATHAN DEAVER                                        THOMAS E. WINNER
14   Nevada Bar No. 11947                                 Nevada Bar No. 5168
     BRICE CRAFTON                                        LARA L. MILLER
15   Nevada Bar No. 10558                                 Nevada Bar No. 12618
     810 E. Charleston Blvd.                              1117 S. Rancho Dr.
16   Las Vegas, Nevada 89104                              Las Vegas, Nevada 89102
     Attorneys for Plaintiff                              Attorneys for Defendant GEICO
17

18                                                ORDER

19
     IT IS SO ORDERED this 19th day of January, 2021.
20

21

22

23                                                UNITED STATES MAGISTRATE JUDGE

24

25

26

27

28
                                                 Page 5 of 5
